DETAILED ACTION
This is the first Office action on the merits and is responsive to the originally filed papers and the preliminary amendments on 04/28/2020 and 04/30/2020.  The preliminary amendment has been entered and considered by the examiner.  Claims 17-36 are currently pending and examined below.  Claims 1-16 were cancelled by preliminary amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements has been considered by the examiner.

Specification
The substitute specification filed 04/30/2020 has been entered because it conforms to 37 CFR 1.125(b) and (c).

Claim Objections
Claims 17, 23 and 27 are objected to because of the following informalities:  

In claim 17, lines 5-6, the Office recommends cancelling “[d1]” and “[d2]”.
In claim 23, lines 4 and 6, the Office recommends cancelling “[d3]” and “[d4]”.

In claim 27, lines 16-17, the Office recommends cancelling the second appearance of “and generating a correlation between the two or more frame nodes in the first graph by the controller”.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20, 23-30, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Eustice in view of Bathala et al. (US 2021354302 A1; hereinafter Bathala).

Regarding claim 17, Eustice discloses:
A robot (Fig. 1 – vehicle), the robot comprising: 
odometry information (odometry constraints; [0046]) while the robot is moving (odometry constraints are being used for localization; [0045]-[0046]); 
a light detection and ranging (LiDAR) sensor (LIDAR scanner; [0009], [0046]) configured to sense a distance between an object outside of the robot and the robot and to generate a LiDAR frame (LIDAR scanner produces a 3D prior map of 3D structure in a frame; Fig. 1, [0009], [0046]); 

a controller (GPU; [0035]) configured to generate: 
a first graph (Fig. 2) comprising: (A) a LiDAR branch (LIDAR frames are associated to poses; Fig. 2, [0046]) including one or more LiDAR frames (poses are determined using LIDAR frames captured by LIDAR scanners; [0046]), (B) a visual branch (camera images are associated to poses; Fig. 2, [0046], [0052]) including one or more visual frames (poses are determined using camera images captured by the monocular camera; Fig. 2, [0046], [0052]), and (C) a backbone (edges; Fig. 2, [0046]) including two or more frame nodes (nodes representing poses; Fig. 2, [0046]) that are each associated with at least a LiDAR frame from among the one or more LiDAR frames or a visual frame from among the one or more visual frames (nodes representing poses that are associated to LIDAR frames and camera images captured at the poses; Fig. 2, [0046], [0052]); and 
a correlation (constraints between x0 and x1, xM-1 and xM, or x2 and xM; Fig. 2, [0046]) between the two or more frame nodes in the first graph; and 
a map storage (GPU memory; [0055]) configured to store the LiDAR branch, the visual branch, the backbone, and the correlation (GPU memory stores maps as the vehicle traverses the environment; [0055]).

While Eustice does disclose odometry information as “odometry constraints” it fails to explicitly disclose:
a wheel encoder configured to generate wheel odometry information while the robot is moving. 

However, Bathala discloses:


Eustice and Bathala are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s odometry information to further incorporate Bathala’s wheel encoder that determines the odometry information.  Using a plurality of odometry measurements would aid in eliminating motion discrepancies (Bathala’s [0095]). 

Regarding claim 18, Eustice discloses:
wherein the controller is further configured to: 
select two adjacent frame nodes (Fig. 2 - x0 and x1 or xM-1 and xM) from among the two or more frame nodes (Fig. 2 - x0 to xM); 
set odometry information (odometry constraints; [0046]) as the correlation between the two adjacent frame nodes (odometry constraints are set as constraints between x0 and x1, xM-1 and xM; Fig. 2, [0046]), wherein the odometry information is generated while the robot moves between a first location correlated with a first adjacent frame node from among the two adjacent frame nodes to a second location correlated with a second adjacent frame node from among the two adjacent frame nodes (odometry constraints are determined while the robot traverses the environment from poses x0 to x1 or xM-1 to xM which are neighboring nodes adjacent to one another; Fig. 2, [0046]-[0047], [0052]-[0055]); and 
store the correlation in the map storage (GPU memory stores maps as the vehicle traverses the environment; [0055]).

While Eustice does disclose odometry information as “odometry constraints” it fails to explicitly disclose:
set wheel odometry information as the correlation between the two adjacent frame nodes, wherein the wheel odometry information is generated by the wheel encoder. 

However, Bathala discloses:
set wheel odometry information as the correlation between the two adjacent frame nodes, wherein the wheel odometry information is generated by the wheel encoder (wheel encoder generates wheel odometry while robot 102 travels between two points; [0033], [0094]-[0095]). 

Eustice and Bathala are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s odometry information to further incorporate Bathala’s wheel encoder that determines the odometry information.  Using a plurality of odometry measurements would aid in eliminating motion discrepancies (Bathala’s [0095]). 

Regarding claim 19, Eustice discloses:
wherein the two adjacent frame nodes (Fig. 2 - x0 and x1 or xM-1 and xM) are each respectively associated with a first LiDAR frame from among the one or more LiDAR frames and a second LiDAR frame from among the one or more LiDAR frames (x0 and x1 or xM-1 and xM are neighboring poses, which may be poses determined using LIDAR frames captured by LIDAR scanners at x0 and x1 or xM-1 and xM; Fig. 2, [0046]). 


wherein the controller is configured to generate LiDAR odometry information using two LiDAR frames located between the first LiDAR frame and the second LiDAR frame.

However, Bathala discloses:
wherein the controller is configured to generate LiDAR odometry information using two LiDAR frames located between the first LiDAR frame and the second LiDAR frame (odometry information may be determined from LiDAR sensors 114 using points on the route 702; [0094]-[0095]).

Eustice and Bathala are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s LiDAR frames to further incorporate Bathala’s method to calculate LiDAR odometry using the points on the route 702.  Using a plurality of odometry measurements would aid in eliminating motion discrepancies (Bathala’s [0095]). 

Regarding claim 20, Eustice discloses:
wherein the two adjacent frame nodes (Fig. 2 - x0 and x1 or xM-1 and xM) are each respectively associated with a first visual frame from among the one or more visual frames and a second visual frame from among the one or more visual frames (x0 and x1 or xM-1 and xM are neighboring poses, which may be poses determined using camera images captured by monocular camera at x0 and x1 or xM-1 and xM; Fig. 2, [0046], [0052]).

Eustice does not specifically disclose:


However, Bathala discloses:
wherein the controller is configured to generate visual odometry information using two visual frames located between the first visual frame and the second visual frame (odometry information may be determined from camera sensors 114 using points on the route 702; [0094]-[0095], [0054]).

Eustice and Bathala are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s visual frames to further incorporate Bathala’s method to calculate visual odometry using the points on the route 702.  Using a plurality of odometry measurements would aid in eliminating motion discrepancies (Bathala’s [0095]).

Regarding claim 23, Eustice discloses:
A robot (Fig. 1 – vehicle), the robot comprising: 
odometry information (odometry constraints; [0046]) while the robot is moving (odometry constraints are being used for localization; [0045]-[0046]); 
a LiDAR sensor (LIDAR scanner; [0009], [0046]) configured to sense a distance between an object outside of the robot and the robot and to generate a first LiDAR frame (LIDAR scanner produces a 3D prior map of 3D structure in a frame; Fig. 1, [0009], [0046]); 

a map storage (GPU memory stores maps as the vehicle traverses the environment; [0055]) configured to store: (A) a LiDAR branch (LIDAR frames are associated to poses; Fig. 2, [0046]) including a plurality of LiDAR frames comparable with the first LiDAR frame (poses are determined using LIDAR frames captured by LIDAR scanners at the poses, the LIDAR frames captured at the poses should be comparable to one another; [0046]), (B) a visual branch (camera images are associated to poses; Fig. 2, [0046], [0052]) including a plurality of visual frames comparable with the first visual frame (poses are determined using camera images captured by the monocular camera, the camera images captured at the poses should be comparable to one another; Fig. 2, [0046], [0052]), (C) a first graph (Fig. 2) comprising backbones (edges; Fig. 2, [0046]) including two or more frame nodes (nodes representing poses; Fig. 2, [0046]) that are each associated with at least one of the stored LiDAR frame or the stored visual frame (nodes representing poses that are associated to LIDAR frames and camera images captured at the poses; Fig. 2, [0046], [0052]), and (D) a correlation (constraints between x0 and x1, xM-1 and xM, or x2 and xM; Fig. 2, [0046]) between frame nodes in the first graph; and 
a controller (GPU; [0035]) configured to determine, while the robot moves from a first location correlated with a first frame node to a second location correlated with a second frame node, a current location of the robot using: odometry information associated with the current location (odometry constraints are determined while the robot traverses the environment from poses x0 to x1 or xM-1 to xM which are neighboring nodes adjacent to one another, odometry constraints are being used to localize the vehicle; Fig. 2, [0046]-[0048], [0052]-[0055]), the first LiDAR frame or the first visual frame generated in the current location of the robot.


a wheel encoder configured to generate wheel odometry information while the robot is moving, determine a current location of the robot using: wheel odometry information associated with the current location. 

However, Bathala discloses:
a wheel encoder configured to generate wheel odometry information while the robot is moving (wheel encoder that generates wheel odometry while robot 102 travels; [0033], [0094]), determine a current location of the robot using: wheel odometry information associated with the current location (location of robot 102 is determined along with estimated motion discrepancies that is determined based on wheel odometry; [0094]-[0095]). 

Eustice and Bathala are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s odometry information to further incorporate Bathala’s wheel encoder that determines the odometry information.  Using a plurality of odometry measurements would aid in eliminating motion discrepancies (Bathala’s [0095]). 

Regarding claim 24, Eustice discloses:
wherein a first and second frame node (Fig. 2 - x0 and x1 or xM-1 and xM) are each respectively associated with a first LiDAR frame from among the one or more LiDAR frames or a first visual frame from among the one or more visual frames and a second LiDAR frame from among the one or more 

Eustice does not specifically disclose:
wherein the controller is further configured to determine the current location of the robot using: (A) the wheel odometry information and (B) at least one of LiDAR odometry information associated with LiDAR frames located between the first LiDAR frame correlated to the first frame node and the second LiDAR frame correlated to the second frame node or visual odometry information associated with visual frames located between the first frame node from among the two frame nodes and the second visual frame correlated to the second frame node based on the first frame node and the second frame node being adjacent frame nodes.

However, Bathala discloses:
wherein the controller is further configured to determine the current location of the robot using: (A) the wheel odometry information and (location of robot 102 is determined along with estimated motion discrepancies that is determined based on wheel odometry; [0094]-[0095]) (B) at least one of LiDAR odometry information associated with LiDAR frames located between the first LiDAR frame correlated to the first frame node and the second LiDAR frame correlated to the second frame node (robot 102 may be localized using odometry information from LiDAR sensors 114 at points on the route 702; [0094]-[0095]) or visual odometry information associated with visual frames located between the 

Eustice and Bathala are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s LiDAR frames and visual frames to further incorporate Bathala’s LiDAR odometry information and camera odometry information.  Using a plurality of odometry measurements would aid in eliminating motion discrepancies (Bathala’s [0095]). 

Regarding claim 25, Eustice does not specifically disclose:
wherein the controller is further configured to determine the current location of the robot by combining the wheel odometry information and the LiDAR odometry information based on the LiDAR odometry information and the visual odometry information being associated with LiDAR frames and visual frames located between the first frame node and the second frame node.

However, Bathala discloses:
wherein the controller is further configured to determine the current location of the robot (localize the robot based on the change in pose of the sensor corresponding to a change in pose of the robot; Fig. 9, [0104], [0042]) by combining the wheel odometry information and the LiDAR odometry information (Fig. 9, block 904 estimate a second motion of the robot using other odometry and/or sensor units 114 including wheel encoder and LiDAR sensors; Fig. 9, [0102], [0094]) based on the LiDAR 

Eustice and Bathala are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s localization to further incorporate Bathala’s localization using a plurality of odometry measurements.  Using a plurality of odometry measurements would aid in eliminating motion discrepancies (Bathala’s [0095]).

Regarding claim 26, Eustice discloses:
wherein the controller is further configured to determine the current location of the robot with respect to the first frame node and the second frame node (localization of the robot is determined with respect to x1 and xM; Fig. 2, [0046]-[0048], [0052]-[0055]) by comparing the first LiDAR frame and a LiDAR closed loop correlation (loop closure constraints; Fig. 2, [0046]-[0048], [0052]-[0055]) based on: (A) the first frame node and the second frame node being non-adjacent frame nodes (x1 and xM are spatially neighboring poses and non-adjacent nodes; Fig. 2, [0046]-[0048], [0052]-[0055]) and (B) the LiDAR closed loop correlation being associated with frame nodes located between the first frame node and the second frame node (loop closure constraints or spatially neighboring poses x1 and xM are connected to x2 to xM-1 between x1 and xM; Fig. 2, [0046]-[0048], [0052]-[0055]).

Regarding claim 27, Eustice discloses:
A method, the method comprising: 

sensing a distance between an object outside of the robot and the robot and generating a LiDAR frame by a LiDAR sensor (LIDAR scanner; [0009], [0046]) of the robot (LIDAR scanner produces a 3D prior map of 3D structure in a frame; Fig. 1, [0009], [0046]); 
capturing an image of the object outside of the robot and generating a visual frame by a camera sensor (monocular camera; [0009]) of the robot (monocular camera captures a camera image of the environment to be matched to a 3D prior map; Fig. 1, [0035]); 
generating: 
a first graph (Fig. 2) comprising: (A) a LiDAR branch (LIDAR frames are associated to poses; Fig. 2, [0046]) including one or more LiDAR frames (poses are determined using LIDAR frames captured by LIDAR scanners; [0046]), (B) a visual branch (camera images are associated to poses; Fig. 2, [0046], [0052]) including one or more visual frames (poses are determined using camera images captured by the monocular camera; Fig. 2, [0046], [0052]), and (C) a backbone (edges; Fig. 2, [0046]) including two or more frame nodes (nodes representing poses; Fig. 2, [0046]) that are each associated with at least a LiDAR frame from among the one or more LiDAR frames or a visual frame from among the one or more visual frames (nodes representing poses that are associated to LIDAR frames and camera images captured at the poses; Fig. 2, [0046], [0052])
and 
a correlation (constraints between x0 and x1, xM-1 and xM, or x2 and xM; Fig. 2, [0046]) between the two or more frame nodes in the first graph by a controller of the robot; and 
generating a correlation (constraints between x0 and x1, xM-1 and xM, or x2 and xM; Fig. 2, [0046]) between the two or more frame nodes in the first graph by the controller; and 


While Eustice does disclose odometry information as “odometry constraints” it fails to explicitly disclose:
generating wheel odometry information by a wheel encoder of a robot while the robot is moving.

However, Bathala discloses:
generating wheel odometry information by a wheel encoder of a robot while the robot is moving (wheel encoder that generates wheel odometry while robot 102 travels; [0033], [0094]). 

Eustice and Bathala are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s odometry information to further incorporate Bathala’s wheel encoder that determines the odometry information.  Using a plurality of odometry measurements would aid in eliminating motion discrepancies (Bathala’s [0095]). 

Regarding claim 28, Eustice discloses:
further comprising: 
selecting two adjacent frame nodes (Fig. 2 - x0 and x1 or xM-1 and xM) from among the two or more frame nodes (Fig. 2 - x0 to xM) by the controller; 

storing the correlation in the map storage by the controller (GPU memory stores maps as the vehicle traverses the environment; [0055]). 

Eustice does not specifically disclose:
setting wheel odometry information as the correlation between the two adjacent frame nodes, wherein the wheel odometry information is generated by the wheel encoder.

However, Bathala discloses:
setting wheel odometry information as the correlation between the two adjacent frame nodes, wherein the wheel odometry information is generated by the wheel encoder (wheel encoder generates wheel odometry while robot 102 travels between two points; [0033], [0094]-[0095]). 

Eustice and Bathala are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s odometry information to further incorporate Bathala’s wheel encoder that determines the odometry information.  

Regarding claim 29, Eustice discloses:
wherein the two adjacent frame nodes (Fig. 2 - x0 and x1 or xM-1 and xM) are each respectively associated with a first LiDAR frame from among the one or more LiDAR frames and a second LiDAR frame from among the one or more LiDAR frames (x0 and x1 or xM-1 and xM are neighboring poses, which may be poses determined using LIDAR frames captured by LIDAR scanners at x0 and x1 or xM-1 and xM; Fig. 2, [0046]).

Eustice does not specifically disclose:
wherein the method further comprising generating LiDAR odometry information using two LiDAR frames located between the first LiDAR frame and the second LiDAR frame by the controller.

However, Bathala discloses:
wherein the method further comprising generating LiDAR odometry information using two LiDAR frames located between the first LiDAR frame and the second LiDAR frame by the controller  (odometry information may be determined from LiDAR sensors 114 using points on the route 702; [0094]-[0095]).

Eustice and Bathala are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s LiDAR frames to further incorporate Bathala’s method to calculate LiDAR odometry using the points on the route 702.  

Regarding claim 30, Eustice discloses:
wherein the two adjacent frame nodes (Fig. 2 - x0 and x1 or xM-1 and xM) are each respectively associated with a first visual frame from among the one or more visual frames and a second visual frame from among the one or more visual frames (x0 and x1 or xM-1 and xM are neighboring poses, which may be poses determined using camera images captured by monocular camera at x0 and x1 or xM-1 and xM; Fig. 2, [0046], [0052]).

Eustice does not specifically disclose:
wherein the method further comprising generating visual odometry information using two visual frames between the first visual frame and the second visual frame by the controller.

However, Bathala discloses:
wherein the method further comprising generating visual odometry information using two visual frames between the first visual frame and the second visual frame by the controller (odometry information may be determined from camera sensors 114 using points on the route 702; [0094]-[0095], [0054]).

Eustice and Bathala are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s visual frames to further incorporate Bathala’s method to calculate visual odometry using the points on the route 702.  

Regarding claim 33, Eustice discloses:
further comprising: 
sensing a distance between an object outside of the robot and the robot and generating a first LiDAR frame (LIDAR scanner produces a 3D prior map of 3D structure in a frame; Fig. 1, [0009], [0046]) by a LiDAR sensor (LIDAR scanner; [0009], [0046]); 
capturing an image of the object outside of the robot and generating a first visual frame (monocular camera captures a camera image of the environment to be matched to a 3D prior map; Fig. 1, [0035]) by a camera sensor (monocular camera; [0009]); and 
determining, while the robot moves from a first location correlated with a first frame node to a second location correlated with a second frame node by a controller (GPU; [0035]), a current location of the robot using: odometry information associated with the current location (odometry constraints are determined while the robot traverses the environment from poses x0 to x1 or xM-1 to xM which are neighboring nodes adjacent to one another, odometry constraints are being used to localize the vehicle; Fig. 2, [0046]-[0048], [0052]-[0055]), the first LiDAR frame or the first visual frame generated in the current location of the robot.

Eustice does not specifically disclose:
determining a current location of the robot using: wheel odometry information associated with the current location.

However, Bathala discloses:


Eustice and Bathala are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s odometry information to further incorporate Bathala’s wheel encoder that determines the odometry information.  Using a plurality of odometry measurements would aid in eliminating motion discrepancies (Bathala’s [0095]). 

Regarding claim 34, Eustice discloses:
wherein a first and second frame node (Fig. 2 - x0 and x1 or xM-1 and xM) are each respectively associated with a first LiDAR frame from among the one or more LiDAR frames or a first visual frame from among the one or more visual frames and a second LiDAR frame from among the one or more LiDAR frames or a second visual frame from among the one or more visual frames (x0 and x1 or xM-1 and xM are poses, which may be poses determined using LIDAR frames captured by LIDAR scanners or using camera images captured by monocular camera at x0 and x1 or xM-1 and xM; Fig. 2, [0046], [0052]), further comprising determining the current location of the robot using: (A) the odometry information (odometry constraints are being used for localization; [0045]-[0046]).

Eustice does not specifically disclose:
further comprising determining the current location of the robot using: (A) the wheel odometry information and (B) at least one of LiDAR odometry information associated with LiDAR frames located 

However, Bathala discloses:
further comprising determining the current location of the robot using: (A) the wheel odometry information (location of robot 102 is determined along with estimated motion discrepancies that is determined based on wheel odometry; [0094]-[0095]) and (B) at least one of LiDAR odometry information associated with LiDAR frames located between the first LiDAR frame correlated to the first frame node and the second LiDAR frame correlated to the second frame node (robot 102 may be localized using odometry information from LiDAR sensors 114 at points on the route 702; [0094]-[0095])or visual odometry information associated with visual frames located between the visual frame correlated to the first frame node and the second visual frame correlated to the second frame node based on the first frame node and the second frame node being adjacent frame nodes (robot 102 may be localized using odometry information from camera sensors 114 at points on the route 702; [0094]-[0095]).

Eustice and Bathala are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s LiDAR frames and visual frames to further incorporate Bathala’s LiDAR odometry information and camera odometry 

Regarding claim 35, Eustice does not specifically disclose:
further comprising determining the current location of the robot by combining the wheel odometry information and the LiDAR odometry information by the controller based on the LiDAR odometry information and the visual odometry information being associated with LiDAR frames and visual frames located between the first frame node and the second frame node.

However, Bathala discloses:
further comprising determining the current location of the robot (localize the robot based on the change in pose of the sensor corresponding to a change in pose of the robot; Fig. 9, [0104], [0042]) by combining the wheel odometry information and the LiDAR odometry information (Fig. 9, block 904 estimate a second motion of the robot using other odometry and/or sensor units 114 including wheel encoder and LiDAR sensors; Fig. 9, [0102], [0094]) by the controller based on the LiDAR odometry information and the visual odometry information being associated with LiDAR frames and visual frames located between the first frame node and the second frame node (Fig. 9, block 902 estimate a first motion of the robot using at least two images captured by a sensor 302 comprising LiDAR and camera sensors; Fig. 9, [0101], [0071]).

Eustice and Bathala are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s localization to 

Regarding claim 36, Eustice discloses:
further comprising determining the current location of the robot with respect to the first frame node and the second frame node (localization of the robot is determined with respect to x1 and xM; Fig. 2, [0046]-[0048], [0052]-[0055]) by comparing the first LiDAR frame and a LiDAR closed loop correlation (loop closure constraints; Fig. 2, [0046]-[0048], [0052]-[0055]) by the controller based on: (A) the first frame node and the second frame node being non-adjacent nodes (x1 and xM are spatially neighboring poses and non-adjacent nodes; Fig. 2, [0046]-[0048], [0052]-[0055]) and (B) the LiDAR closed loop correlation being associated with frame nodes located between the first frame node and the second frame node (loop closure constraints or spatially neighboring poses x1 and xM are connected to x2 to xM-1 between x1 and xM; Fig. 2, [0046]-[0048], [0052]-[0055]).

Claims 21-22, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Eustice in view of Bathala in view of Agarwal et al. (US 2020116827 A1; hereinafter Agarwal).

Regarding claim 21, Eustice discloses:
wherein the controller is further configured to: 
select two non-adjacent frame nodes (Fig. 2 - x1 and xM) from among the two or more frame nodes (Fig. 2 - x0 to xM), wherein the two non-adjacent frame nodes are each respectively associated with two visual frames from among the one or more visual frames (x1 and xM are spatially neighboring poses, which may be poses determined using camera images captured by monocular camera at x1 and xM; Fig. 2, [0046], [0052]).

Eustice and Bathala do not specifically disclose:
generate a second graph; and 
generate a correlation between frame nodes that are associated with LiDAR frames from among the one or more LiDAR frames in the generated second graph.

However, Agarwal discloses:
wherein the controller is further configured to: 
select two non-adjacent frame nodes (Figs. 4-5 – nodes 205a and 205b) from among the two or more frame nodes (Figs. 4-5 – nodes 205), wherein the two non-adjacent frame nodes are each respectively associated with two visual frames from among the one or more visual frames (nodes 205a and 205b are associated with images taken by camera sensors 151 of the vehicle 101 at the nodes 205a and 205b; Fig. 2, [0021], [0030]); 
generate a second graph (Fig. 5); and 
generate a correlation between frame nodes that are associated with LiDAR frames from among the one or more LiDAR frames in the generated second graph (nodes 205a and 205b are associated with lidar scans collected that nodes 205a and 205b. Also, a correlation between nodes 205a and 205b should be determined when data 215 from the nodes 205a and 205b calibrated or aligned so that it may be located according to a common coordinate system; [0032]-[0033]).

Eustice and Agarwal are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s graph generation 

Regarding claim 22, Eustice and Bathala do not specifically disclose:
wherein the correlation generated between the frame nodes is based at least in part on a similarity between a first visual frame of a first frame node and a second visual frame of a second frame node in the second graph.

However, Agarwal discloses:
wherein the correlation generated between the frame nodes is based at least in part on a similarity between a first visual frame of a first frame node and a second visual frame of a second frame node in the second graph (a correlation between nodes 205a and 205b should be determined when data 215 from the nodes 205a and 205b calibrated or aligned so that so that it may be located according to a common coordinate system, data 215 for calibration or alignment may be based on images taken by camera sensors 151 of the vehicle 101 at the nodes 205a and 205b.  In addition, how much to calibrate or align may be based on similarity of images taken by camera sensors 151 of the vehicle 101 at the nodes 205a and 205b; Figs. 2, 4-5, [0021], [0030], [0032]-[0033]).

Eustice and Agarwal are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s graph generation to further incorporate Agarwal’s similarity in the second graph.  By determining the similarity in the second graph would aid in determine how much to align and calibrate the nodes according to the common coordinate system (Agarwal’s [0033]).

Regarding claim 31, Eustice discloses:
further comprising: 
selecting two non-adjacent frame nodes (Fig. 2 - x1 and xM) from among the two or more frame nodes (Fig. 2 - x0 to xM), wherein the two non-adjacent frame nodes are each respectively associated with two visual frames from among the one or more visual frames (x1 and xM are spatially neighboring poses, which may be poses determined using camera images captured by monocular camera at x1 and xM; Fig. 2, [0046], [0052]).

Eustice and Bathala do not specifically disclose:
generating a second graph by the controller; and 
generating a correlation between frame nodes that are associated with LiDAR frames from among the one or more LiDAR frames in the generated second graph by the controller.

However, Agarwal discloses:
further comprising: 
selecting two non-adjacent frame nodes (Figs. 4-5 – nodes 205a and 205b) from among the two or more frame nodes (Figs. 4-5 – nodes 205), wherein the two non-adjacent frame nodes are each respectively associated with two visual frames from among the one or more visual frames (nodes 205a and 205b are associated with images taken by camera sensors 151 of the vehicle 101 at the nodes 205a and 205b; Fig. 2, [0021], [0030]); 
generating a second graph (Fig. 5) by the controller; and 
generating a correlation between frame nodes that are associated with LiDAR frames from among the one or more LiDAR frames in the generated second graph (nodes 205a and 205b are 

Eustice and Agarwal are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s graph generation to further incorporate Agarwal’s second graph.  Using a second graph would aid in aligning and calibrating nodes according to the common coordinate system (Agarwal’s [0033]).

Regarding claim 32, Eustice and Bathala do not specifically disclose:
wherein the correlation generated between the frame nodes is based at least in part on a similarity between a first visual frame of a first node and a second visual frame of a second node in the second graph.

However, Agarwal discloses:
wherein the correlation generated between the frame nodes is based at least in part on a similarity between a first visual frame of a first node and a second visual frame of a second node in the second graph (a correlation between nodes 205a and 205b should be determined when data 215 from the nodes 205a and 205b calibrated or aligned so that so that it may be located according to a common coordinate system, data 215 for calibration or alignment may be based on images taken by camera sensors 151 of the vehicle 101 at the nodes 205a and 205b.  In addition, how much to calibrate or align may be based on similarity of images taken by camera sensors 151 of the vehicle 101 at the nodes 205a and 205b; Figs. 2, 4-5, [0021], [0030], [0032]-[0033]).

Eustice and Agarwal are both considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s graph generation to further incorporate Agarwal’s similarity in the second graph.  By determining the similarity in the second graph would aid in determine how much to align and calibrate the nodes according to the common coordinate system (Agarwal’s [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhang et al. (US 20200209009 A1) discloses interactive 3D point cloud matching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665